                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN


MICHAEL DREWS,

             Plaintiff,

      v.                                             Case No. 20-CV-702

SUSAN PETERS and HANNAH UTTER,

             Defendants.


                                      ORDER


      Plaintiff Michael Drews, who is confined at the Green Bay Correctional

Institution, filed this pro se civil rights action pursuant to 42 U.S.C. § 1983. United

States District Judge Lynn Adelman screened the complaint and allowed Drews to

proceed on an Eighth Amendment claim based on allegations that the defendants

ordered Drew to reuse a single-use catheter for his urinary retention issues. (Docket

# 7.) Drews has filed a motion to amend the complaint along with a proposed amended

complaint. (Docket ## 24, 24-1.)

      Leave to amend a pleading should be freely given “when justice so requires.”

See Fed. R. Civ. P. 15(a)(2). The decision on whether to allow the amendment is within

the discretion of the district court. Foman v. Davis, 371 U.S. 178, 182 (1962). Reasons

for denying a motion to amend include “undue delay, bad faith or dilatory motive on

the part of the movant, repeated failure to cure deficiencies by amendments




       Case 2:20-cv-00702-LA-NJ Filed 09/11/20 Page 1 of 4 Document 30
previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, futility of the amendment, etc.” Id. at 182.

      In his motion to amend, Drews states that he would like to add RN Cassandra

Baier as a defendant. (Docket # 24.) Drews’s proposed amended complaint reiterates

his allegations that the defendants ordered him to reuse a single-use catheter for his

Detrusoratonia condition, from which he has lifelong bladder issues that require

catheterization multiple times per day to empty his bladder. Drews alleges that after

he transferred from Dodge Correctional Institution to Green Bay Correctional

Institution in December 2017, the defendants stopped providing him with a Urojet

syringe (used to inject a lidocaine-based solution prior to insertion of the catheter for

lubrication and to numb the area), a new catheter prior to each self-catheterization,

and anti-bacterial swabs and gloves for proper hygiene. Drews alleges that the

defendants failed to follow a specialist’s recommendations and that his supplies were

reduced the more he complained. Defendant Baier allegedly refused to provide him

with a sterile catheter. Out of frustration, Drews tied the catheter he had been forced

to reuse in a knot so she would have to give him a new one. Baier allegedly accused

Drew of destruction of state property and had him placed in segregation.

      Drews alleges that in December 2019, he complained to PSU (psychological

services unit) that he was frustrated with having to use a “straight catheter” and that

he was embarrassed about having to wake up in a pool of his own urine and that he

was likely to cope with the issues by engaging in self-harm. PSU followed up with

defendant Utter, but she allegedly failed to take any action.

                                           2



       Case 2:20-cv-00702-LA-NJ Filed 09/11/20 Page 2 of 4 Document 30
      Drews alleges that his clothes, sheets, and blankets are constantly

contaminated due the urine leakage. He requested to be allowed daily showers and

to exchange clothes more frequently. Instead of allowing daily showers, the

defendants issued Drews diapers.

      The catheters the defendants provide Drews state on the packaging that the

product should not be reused or sterilized. Despite this, the defendants gave Drews

soap and a kidney basin and instructed him to clean the catheter three to five time a

day for thirty days. The packaging of the soap the defendants provide Drews states

that it should not be used on the genital area and is intended only for external use,

yet the defendants instruct Drews to use it on an instrument that is then inserted

into the genital area of his body.

      Drews alleges that the denial of lidocaine, lubrication, Oxybutynin, showers,

gloves, and iodine swabs cause physical pain. He also alleges that he and his cell reek

of urine which causes him to be shunned by other inmates and an object of ridicule

among the prison population. In addition, the improper reuse of catheters has caused

urinary tract infections and continues to put Drews at risk of bladder and kidney

infections.

      Drews may proceed on his new allegations under the Eighth Amendment. The

court will order the amended complaint to be served on the new defendant.




                                          3



        Case 2:20-cv-00702-LA-NJ Filed 09/11/20 Page 3 of 4 Document 30
      THEREFORE, IT IS ORDERED that Drews’s motion to amend complaint

(Docket # 24) is GRANTED. The proposed amended complaint (Docket # 24-1) is the

operative complaint.

      Under an informal service agreement between the Wisconsin Department of

Justice and this court, a copy of the amended complaint and this order have been

electronically transmitted to the Wisconsin Department of Justice for service on

defendant Cassandra Baier.

      IT IS FURTHER ORDERED that the defendants file a response to amended

complaint within twenty-one days of the date of this order.

      Dated at Milwaukee, Wisconsin, this 11th day of September, 2020.

                                             BY THE COURT:


                                             s/Nancy Joseph
                                             NANCY JOSEPH
                                             United States Magistrate Judge




                                         4



       Case 2:20-cv-00702-LA-NJ Filed 09/11/20 Page 4 of 4 Document 30
